DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170264987) in view of Kim (WO 2017183790 – A provided English machine translated document is used for citing).
Regarding claim 1: Hong teaches a system for providing an application service (Fig. 1: Application 147, Processor 210, and Communication Module 220; and para [0061], [0063], and [0090]), the system comprising: 
	5a wireless earset comprising a left earphone having a left speaker driver unit, a left microphone, and a left wireless communication module, and a right earphone having a right speaker driver unit, a right microphone, and a right wireless communication module (Fig. 4: Earset 500; Fig. 6: Left earphone 510 and Right earphone 520; and Fig. 9: Speaker 931, Microphone 933, and Wireless communication unit 910); and 
	10a terminal for performing processing and control of sound and voice signals for each of the left earphone and the right earphone and for providing a service corresponding to the execution of an application (Fig. 4 and Fig. 6: Electronic device 400; Fig. 8: Wireless Communication Unit 810, User Input Unit 820, Touch Screen 830, and Controller 880; and para [0210]-[0211]). 
Hong does not explicitly teach the wireless earset is the noise blocking earset 15which is configured to allow back holes formed on the left speaker driver unit and the right speaker driver unit to communicate with microholes for blocking out noise.
Kim teaches a noise blocking earphone having a speaker driver unit, the earphone is configured to allow back holes formed on the speaker driver unit to communicate with microholes for blocking out noise (Fig. 2 and Fig. 3: Black hole BH and Microholes H; also see the Abstract and page 5-6 of the machine translated document).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hong’s left and right earphones with Kim’s blocking noise earphone. The motivation is to provide the wireless earset with a noise blocking capability as well as avoiding occlusion occurs when wearing the earset. 
Regarding claim 2: Hong in view of Kim teaches the system according to claim 1, wherein the terminal 20comprises: a near field wireless communication module for performing wireless communication to each of the left earphone and the right earphone; and an earset controller for performing transmitting and 25receiving control for the wireless earset correspondingly to a user's setting or the voice signal (Hong’s Fig. 8: Mobile communication module 811, WLAN module 813, and Short-range communication module 815; and para [0159]-[0162]).
Regarding claim 3: Hong in view of Kim teaches the system according to claim 2, wherein the real time conversion of the left earphone and the right earphone 30into a master or slave earset is controlled by means of the earset controller (Hong’s 6 and Fig. 7; and para [0142]-[0151]).
Regarding claim 4: Hong in view of Kim teaches the system according to claim 1, wherein the terminal is connected to other terminals through a mobile communication network or near field wireless communication network (Hong’s Fig. 1: Electronic device 101 communicates to other electronic devices 102 and 104 and Fig. 2: Communication module 220 and para [0063]).
Regarding claim 9: Hong in view of Kim teaches the system according to claim 1 but not explicitly teach the application comprises an interpretation program, a meeting 30minutes writing program, and a messenger program (para [0214]-[0215]: voice-to-text and Text-to-voice application).
Regarding claim 10: the system discussed in claim 1 above also supports this corresponding method claim.
Regarding claim 14: Hong in view of Kim teaches the method according to claim 10, wherein the voice signal produced from the wireless earset is processed and 30transmitted to the counterpart terminal connected to a network by means of the terminal (Hong’s Fig. 9: Microphone 933 of earset 500 receiving user’s voice and transmit to counterpart mobile phone in a phone call or a video call; also see para [0063], [0193], [0209], [0214], and [0215]).
Regarding claim 16: Hong in view of Kim teaches the method according to claim 14, wherein the application is a messenger program, and a voice signal produced from at least one or more wireless earsets connected 10to the terminal is converted into a text and is transmitted in real time (para [0214]-[0215], [0172], and [0194]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170264987) in view of Kim (WO 2017183790 – A provided English machine translated document is used for citing), as applied to claim 10, and further in view of Modak (Bragi’s Dash Pro Earbuds Can Translate Languages in Real Time – May 16, 2017).
Regarding claim 11: Hong in view of Kim teaches the method according to claim 10 but not explicitly teach the application comprises an interpretation program, and the voice 15signal produced from the wireless earset connected to the terminal is interpreted and transmitted to the counterpart wireless earset.
Modak teaches a wireless earset with a real time interpretation program/application (see page 2 and 3).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hong in view of Kim and further in view of Modak to include a real time interpretation application. The motivation is to provide the wireless earset user with a real time translation mean to convert and output a received audio signal into sound according to user’s choice of language.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170264987) in view of Kim (WO 2017183790 – A provided English machine translated document is used for citing), as applied to claim 14, and further in view of Official Notice.
Regarding claim 15: Hong in view of Kim teaches the method according to claim 14 wherein a voice signal produced from at least one or more wireless earsets connected to the terminal is converted into a text (Hong’s para [0214]-[0215]: voice-to-text and Text-to-voice application).
Hong in view of Kim does not explicitly teach that voice-to-text content then formatted into a meeting minutes writing program. However, a program/application that formatting a voice-to-text content into a specific writing format such as a meeting minutes writing program is a well-known application (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hong in view of Kim and further in view of Official Notice. The motivation is to save the user’s time to organize and write a meeting minute from a voice conversation with remote counterparts.
Allowable Subject Matter
Claims 5-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654